Citation Nr: 1624824	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-26 687	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder with posttraumatic stress disorder (PTSD) symptoms.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU Rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to September 1982 and from July 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for an anxiety disorder with PTSD symptoms and assigned a 30 percent rating, effective December 30, 2011.

In his VA Form 9 submitted in September 2013, the Veteran reported he had recently lost his job due to his PTSD symptoms.  Thus, a claim of entitlement to a TDIU rating has been reasonably raised as part of his claim for a higher rating for anxiety disorder with PTSD symptoms.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the title page of this decision has been modified to reflect this issue on appeal.

In November 2015, the Veteran failed to report for a scheduled videoconference hearing at the RO.  For reasons set forth below, this hearing should be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9 submitted in September 2013, the Veteran requested a BVA hearing by live videoconference.  A videoconference hearing was scheduled at the RO for November 2015, however, the Veteran did not appear.  Letters notifying the Veteran of the date and time of the hearing were sent to an address on [redacted].  Thereafter, the letters were returned to the RO with the notation that the time for forwarding the Veteran's mail had expired and providing a new address on [redacted].  In February 2016, the RO sent a letter to the Veteran's [redacted] address regarding the undeliverable letters.  In February 2016, the Veteran responded, citing his address as being on [redacted], and requesting that his videoconference hearing be rescheduled.  He indicated he did not attend the hearing scheduled in November 2015 because the notification did not reach him because it was returned as undeliverable.  Because the Veteran did not receive notice of the original videoconference hearing and he has provided his current address, a remand is necessary in order to schedule him for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

